Exhibit 10.11

SERIES D WARRANT EXCHANGE AGREEMENT

THIS SERIES D WARRANT EXCHANGE AGREEMENT (this “Agreement”), dated as of
July 31, 2007, is made among ITC^DeltaCom, Inc., a Delaware corporation (the
“Company”), and each of the persons listed on the signature pages hereto under
the heading “Warrant Holders” (individually, a “Holder” and collectively, the
“Holders”).

RECITALS

WHEREAS, the Company intends to consummate a recapitalization (the
“Recapitalization”) in which, among other transactions, the Company’s warrants
originally issued on July 26, 2005 and December 23, 2005 (the “Series D
Warrants”) shall be exchanged for shares of Common Stock (the “Exchange
Transaction”);

WHEREAS, the Holders are the holders of record of at least a majority of the
outstanding Series D Warrants; and

WHEREAS, subject to the terms and conditions of this Agreement, the Holders wish
to authorize certain actions to facilitate the consummation of the Exchange
Transaction as of the closing date of the Recapitalization (the “Closing Date”);

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements set forth in this Agreement, the parties
hereto agree as follows:

ARTICLE I

EXCHANGE TRANSACTION

Section 1.1 Execution of Documents for Exchange Transaction. To facilitate the
consummation of the Exchange Transaction, each Holder hereby agrees that, on or
before the time for delivery thereof to the Company as provided for in
Section 1.2, such Holder shall execute the Consent of Holders of Series D
Warrants in the form of Exhibit A hereto (the “Series D Warrant Consent”).

Section 1.2 Consummation of Exchange Transaction. Subject to satisfaction of the
closing conditions referred to in Section 1.3, the Holders agree to cause the
Holder Representative (as defined in Article V hereof) to take the following
actions on the Closing Date:

(a) deliver the Series D Warrant Consent to the Company and authorize the
Company to deliver Amendment No. 2 to Warrant Agreement referred to therein to
Mellon Investor Services LLC; and



--------------------------------------------------------------------------------

(b) deliver to the Company the certificates representing the Series D Warrants
held by such Holders, or other documents reasonably acceptable to the Company,
for exchange for Common Stock in accordance with Section 5(a).

Section 1.3 Conditions to Exchange Transaction. The Holders shall be obligated
to take the actions provided for in Section 1.2 only if, concurrently with the
consummation of the Exchange Transaction:

(a) the Company and its subsidiaries shall obtain (i) not less than $305 million
aggregate principal amount of secured term loan credit facilities for immediate
application to the refinancing and repayment of their outstanding senior secured
indebtedness and (ii) a secured revolving credit facility with available
borrowings of up to a maximum of $10 million principal amount at any time
outstanding;

(b) the Company shall receive cash gross proceeds of not less than $21 million
from sales of its Common Stock and cash gross proceeds of not less than $41
million from sales of a new issue of its 6% Series H Convertible Redeemable
Preferred Stock, par value $0.01 per share (the “Series H Preferred Stock”);

(c) holders of approximately $52 million in aggregate principal amount of the
third lien Senior Secured Notes due 2009 of Interstate FiberNet, Inc. shall
exchange such notes for approximately 17,275,791 shares of Common Stock; and

(d) the Company shall consummate the other components of the Recapitalization on
terms that would make the representation and warranty of the Company set forth
in Section 2.2 true in all material respects.

Section 1.4 Issuance of Series D Warrant Shares. Upon the delivery of the Series
D Warrants by or on behalf of the Holders to the Company pursuant to
Section 2(b), and the effectiveness of the Exchange Transaction, the Company
shall issue 0.622072667 shares of Common Stock to each Holder in exchange for
each such Series D Warrant. Schedule 1 hereto lists, as of July 20, 2007,
(i) each Holder of record of the Series D Warrants, (ii) the total number of
Series D Warrants held by such Holder as reflected in the Company’s records and
(iii) the total number of shares of Common Stock (the “Series D Warrant Shares”)
that would be issuable to such Holder in exchange for such Holder’s Series D
Warrants.

Section 1.5 Deliveries.

(a) On or before the Closing Date, each Holder shall tender to the Holder
Representative, for delivery by the Holder Representative to the Company on the
Closing Date, pursuant to one or more letters of transmittal, all certificates
representing the Series D Warrants held of record by such Holder, or other
documents reasonably acceptable to the Company, for exchange for the Series D
Warrant Shares.

(b) As promptly as reasonably practicable after the Closing Date, the Company
shall deliver, or cause the Company’s transfer agent for the Common Stock to
deliver, to each Holder who has delivered a certificate representing the Series
D Warrants

 

2



--------------------------------------------------------------------------------

held of record by such Holder, or other documents reasonably acceptable to the
Company, a share certificate or certificates representing the Series D Warrant
Shares issued by the Company to such Holder upon the effectiveness of the
Exchange Transaction.

Section 1.6 Subscription Right. The Holders, as the members of the TCP Holder
Group as defined in and for purposes of the Amended and Restated Governance
Agreement, dated as of July 26, 2005, as amended, among the Company and the
securityholders of the Company listed on the signature pages thereof (the
“Governance Agreement”), hereby irrevocably waive the exercise of any rights
they may have under Section 3.4 of the Governance Agreement, and the Company’s
compliance with such Section 3.4, in connection with any and all transactions
constituting or relating to the Recapitalization that will be consummated on the
Closing Date, including, without limitation, the transactions referred to in
Sections 1.3(b) and 1.3(c) of this Agreement, to the extent that Section 3.4 of
the Governance Agreement shall be applicable to any such transaction.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to, and agrees with, each Holder as of the
date hereof and as of the Closing Date as follows:

Section 2.1 Organization, Standing, etc. The Company and each of its
subsidiaries is a corporation duly organized and validly existing and in good
standing under the laws of the jurisdiction in which it is incorporated, with
all corporate power and authority to own, lease and operate its properties and
to conduct its business as currently owned, leased, operated and conducted.

Section 2.2 Capital Stock. As of the Closing Date, after giving effect to the
Recapitalization and the other transactions to occur on the Closing Date,
(a) the authorized capital stock of the Company will consist of 350,000,000
shares of Common Stock and 50,000,000 shares of preferred stock, par value $0.01
per share, (b) up to a maximum of 68,000,000 shares of Common Stock will be
issued and outstanding, (c) 412,215 shares of Series H Preferred Stock will be
issued and outstanding, (d) options to acquire up to a maximum of 650,000 shares
of Common Stock pursuant to the ITC^DeltaCom, Inc. Amended and Restated Stock
Incentive Plan and the ITC^DeltaCom, Inc. Executive Stock Incentive Plan
(together, the “Stock Incentive Plans”) will be issued and outstanding,
(e) restricted stock units for up to a maximum of 4,790,768 shares of Common
Stock will be issued and outstanding pursuant to the Stock Incentive Plans,
(f) up to a maximum of 670,453 shares of Common Stock will be reserved and
available for issuance pursuant to future awards under the Stock Incentive
Plans, (g) up to a maximum of 340,000 shares of Common Stock will be reserved
for future issuance pursuant to the Company’s common stock purchase warrants
originally issued on October 29, 2002 and expiring on October 29, 2007 and
(h) neither the Company nor any of its subsidiaries will be obligated to issue,
deliver or sell, or cause to be issued,

 

3



--------------------------------------------------------------------------------

delivered or sold, additional shares of capital stock or other voting securities
of, or securities convertible into, or exchangeable or exercisable for, shares
of capital stock or other voting securities of, the Company or any of its
subsidiaries.

Section 2.3 Issuance of Series D Warrant Shares. Upon issuance by the Company,
the Series D Warrant Shares will be validly issued, fully paid and
non-assessable, free and clear of all liens and charges and not subject to any
preemptive rights.

Section 2.4 Authorization; Enforceability. The Company has all requisite
corporate power and authority to enter into, execute, deliver and perform its
obligations under this Agreement and the other documents required to effect the
Exchange Transaction and the Recapitalization to which the Company is a party
(such other documents, the “Transaction Documents”) and to consummate the
transactions contemplated hereby and thereby. This Agreement and the Transaction
Documents have been duly authorized or have been or will be duly executed and
delivered by the Company, and, assuming the due authorization, execution and
delivery thereof by the Holders and the other parties thereto, constitute, or
upon execution thereof will constitute, legal, valid and binding obligations of
the Company, enforceable against the Company in accordance with their terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency and
other similar laws affecting the enforcement of creditors’ rights generally and
except as enforcement thereof is subject to general principles of equity.

Section 2.5 Consents; No Violations. Neither the execution, delivery or
performance by the Company of this Agreement and the Transaction Documents nor
the consummation of the transactions contemplated hereby and thereby will
(a) conflict with, or result in a breach or a violation of, any provision of the
certificate of incorporation or bylaws of the Company, (b) constitute, with or
without notice or the passage of time or both, a breach, violation or default,
create any lien or charge, or give rise to any right of termination,
modification, cancellation, prepayment, suspension, limitation, revocation or
acceleration, under any law, or any provision of any agreement or other
instrument to which the Company or any of its subsidiaries is a party or
pursuant to which any of the assets or properties of the Company or any of its
subsidiaries is subject, except for breaches, violations, defaults, liens or
charges, or rights of termination, modification, cancellation, prepayment,
suspension, limitation, revocation or acceleration, which, individually or in
the aggregate, would not materially adversely affect the Company’s ability to
consummate the transactions contemplated by this Agreement, or (c) require any
consents, approvals and filings on the part of the Company on or prior to the
Closing Date from or with any governmental entity, except for such consents,
approvals and filings which, if not made or obtained by the Company, would not
materially adversely affect the Company’s ability to consummate the transactions
contemplated by this Agreement.

 

4



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE HOLDERS

Each Holder severally and not jointly represents and warrants to, and agrees
with, the Company as of the date hereof and as of the Closing Date as follows
with respect to the Series D Warrant Shares it will acquire upon the
consummation of the Exchange Transaction:

Section 3.1. Acquisition for Investment. Such Holder is acquiring the Series D
Warrant Shares for its own account, for investment and not with a view to, or
for sale in connection with, the distribution thereof within the meaning of the
Securities Act of 1933, as amended (the “Securities Act”) (it being understood
that except as otherwise provided in this Agreement, such Holder does not agree
to hold the Series D Warrant Shares for any minimum or other specific term and
reserves the right to dispose of the Series D Warrant Shares at any time in
accordance with the Securities Act and state securities laws applicable to such
disposition).

Section 3.2. Accredited Investor Status. Such Holder is an “accredited
investor,” as that term is defined in Rule 501(a) of Regulation D under the
Securities Act. Such Holder has sufficient knowledge and experience in financial
and business matters so as to be capable of evaluating the merits and risks of
its investment in the Series D Warrant Shares and is capable of bearing the
economic risks of such investment. Such Holder understands that its investment
in the Series D Warrant Shares involves a significant degree of risk.

Section 3.3. Information. Such Holder and its advisers have been furnished with
all materials relating to the business, finances and operations of the Company
and its subsidiaries and materials relating to the Exchange Transaction and the
other components of the Recapitalization and related transactions which have
been requested by such Holder or its advisers. Such Holder and its advisers have
been afforded the opportunity to ask questions of the Company’s management
concerning each of the foregoing matters.

Section 3.4 Sale or Transfer. Such Holder understands that the sale or re-sale
of the Series D Warrant Shares has not been and is not being registered under
the Securities Act or any applicable state securities laws, and that the Series
D Warrant Shares may not be sold or otherwise transferred unless (a) the Series
D Warrant Shares are sold or transferred pursuant to an effective registration
statement under the Securities Act and applicable state securities laws,
(b) such Holder shall have delivered to the Company an opinion of counsel (which
opinion shall be in form, substance and scope customary for opinions of counsel
in comparable transactions) to the effect that the Series D Warrant Shares to be
sold or transferred may be sold or transferred pursuant to an exemption from
such registration or (c) the Series D Warrant Shares are sold pursuant to Rule
144 under the Securities Act. To the extent that the Company deems it
appropriate to do so under applicable law, the Company may affix a legend to the
foregoing effect to the share certificates representing the Series D Warrant
Shares and enter a stop-transfer order against the transfer of such
certificates.

Section 3.5 Residency. In the case of any Holder that is not a natural person,
the principal offices of such Holder are located at the address set forth on the
signature pages hereof. In the case of any Holder that is a natural person, the
principal residence of such Holder is located at the address set forth on the
signature pages hereof.

 

5



--------------------------------------------------------------------------------

Section 3.6 Organization. In the case of any Holder that is not a natural
person, such Holder is an entity duly organized, validly existing and in good
standing under the laws of its jurisdiction of formation.

Section 3.7 Due Authorization. Such Holder has the requisite power and authority
to enter into, execute, deliver and perform its obligations under this Agreement
and the other documents required to effect the Exchange Transaction to which
such Holder is a party (such other documents, the “Exchange Transaction
Documents”) and to consummate the transactions contemplated hereby and thereby.
The execution and delivery by such Holder of this Agreement and the Exchange
Transaction Documents and the compliance by such Holder with each of the
provisions of this Agreement and the Exchange Transaction Documents (a) are
within the power and authority of such Holder and (b) have been duly authorized
by all necessary action on the part of such Holder. This Agreement has been or
will be duly and validly executed and delivered by such Holder. Assuming the due
authorization, execution and delivery thereof by the Company and the other
parties thereto, this Agreement and the Exchange Transaction Documents
constitute, or upon execution thereof will constitute, valid and binding
obligations of such Holder, enforceable against such Holder in accordance with
their terms, except as such enforcement may be limited by bankruptcy, insolvency
and other similar laws affecting the enforcement of creditors’ rights generally
and except as enforcement thereof is subject to general principles of equity.

Section 3.8 Consents: No Violations. Neither the execution, delivery or
performance by such Holder of this Agreement or the Exchange Transaction
Documents nor the consummation of the transactions contemplated hereby or
thereby shall (a) in the case of any Holder that is not a natural person,
conflict with, or result in a breach or a violation of, any provision of the
certificate of incorporation, bylaws or other organizational documents of such
Holder, (b) constitute, with or without notice or the passage of time or both, a
breach, violation or default, create any lien or charge, or give rise to any
right of termination, modification, cancellation, prepayment, suspension,
limitation, revocation or acceleration, under any law, or any provision of any
agreement or other instrument to which such Holder is a party or pursuant to
which such Holder or any of its assets or properties is subject, except for
breaches, violations, defaults, liens or charges, or rights of termination,
modification, cancellation, prepayment, suspension, limitation, revocation or
acceleration, which, individually or in the aggregate, would not materially
adversely affect such Holder’s ability to consummate the transactions
contemplated by this Agreement, or (c) require any consents, approvals and
filings on the part of such Holder, from or with any governmental entity except
for the consents, approvals and filings which, if not made or obtained by such
Holder, would not materially adversely affect such Holder’s ability to
consummate the transactions contemplated by this Agreement.

 

6



--------------------------------------------------------------------------------

ARTICLE IV

COVENANTS

Section 4.1 Public Announcements. The Company and the Holders shall consult with
each other before issuing any press release or make any public statement with
respect to this Agreement or the transactions contemplated hereby and shall not
issue any such press release or make any such public statement with respect
thereto without the prior consent of the other party, which consent shall not be
unreasonably withheld, delayed or conditioned, except that the Company may,
without the prior consent of any Holder, and any Holder may, without the prior
consent of the Company, issue such a press release or make such a public
statement as may be required by law; provided, that, to the extent time permits,
such party shall have used commercially reasonable efforts to consult with the
other party before issuing any such press release or making any such public
statement.

Section 4.2 Further Assurances. At any time or from time to time after the date
of this Agreement, the Company, on the one hand, and each Holder, on the other
hand, agree to cooperate with each other and, at the request of any other party,
to execute and deliver any further instruments or documents and to take all such
further actions as such other party may reasonably request in order to evidence
or effectuate the consummation of the transactions contemplated by this
Agreement and otherwise to carry out the intent of the parties hereunder.

ARTICLE V

HOLDER REPRESENTATIVE

The Holders hereby appoint Obsidian, LLC as the Holders’ exclusive agent to act
on the Holders’ behalf with respect to the matters specified in this Article V.
Such representative, or such other representative as the Holders may appoint
from time to time to replace Obsidian, LLC, is hereinafter referred to as the
“Holder Representative.” The Holder Representative shall take any and all
actions which the Holder Representative believes are necessary or appropriate
under this Agreement for and on behalf of the Holders as fully as if the Holders
were acting on their own behalf, including, without limitation, making the
deliveries referred to in Sections 1.2 and 1.5(a) and taking any and all other
actions specified in or contemplated by this Agreement to be taken by the
Holders prior to, on or after the Closing Date, approving amendments to or
waivers under this Agreement, receiving notice of and defending any claims
pursuant to this Agreement, giving notice of and asserting any claims pursuant
to this Agreement, consenting to, compromising or settling claims made pursuant
to this Agreement, and engaging counsel, accountants or other representatives in
connection with the foregoing matters. The Company shall have the right to rely
upon all actions taken or omitted to be taken by the Holder Representative
pursuant to this Agreement, all of which actions or omissions shall be legally
binding upon each of the Holders.

 

7



--------------------------------------------------------------------------------

ARTICLE VI

TERMINATION

Section 6.1 Termination. This Agreement may be terminated at any time before the
Closing Date:

(a) by mutual written agreement of the Company and the Holder Representative;
and

(b) by the Company or the Holder Representative, if the Closing Date does not
occur on or before September 30, 2007.

Section 6.2 Effect of Termination. If this Agreement is terminated by either the
Company or the Holders pursuant to Section 6.1, this Agreement shall forthwith
become void, and there shall be no further obligations with respect to the
Exchange Transaction on the part of the Company or the Holders or their
respective stockholders, directors, officers, employees, agents or
representatives, except for the provisions of Section 4.1 and Article VII, all
of which shall survive any termination of this Agreement; provided, that nothing
in this Section 6.2 shall relieve any party hereunder from liability for any
willful breach of this Agreement.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid or
unenforceable in any respect, such invalidity or unenforceability shall not
render invalid or unenforceable any other provision of this Agreement.

Section 7.2 Survival of Representations and Warranties. All representations and
warranties set forth in this Agreement or in any writing delivered by any party
in connection herewith shall survive the transactions contemplated by this
Agreement to be consummated on the Closing Date (regardless of any
investigation, inquiry, or examination made by any party or on its behalf or any
knowledge of any party or the acceptance by any party of any certificate or
opinion) for a period of one year following the Closing Date.

Section 7.3 Enforcement. The parties hereto agree that (a) irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific intent or were otherwise breached
and (b) the parties shall be entitled to an injunction or injunctions to prevent
or cure breaches of the provisions of this Agreement and to enforce specifically
the terms and provisions hereof, in addition to any other remedy to which they
may be entitled by law or equity.

 

8



--------------------------------------------------------------------------------

Section 7.4 Successors and Assigns. Except as otherwise expressly provided
herein, (a) all covenants and agreements contained in this Agreement by or on
behalf of any of the parties hereto shall bind and inure to the benefit of the
respective successors, assigns, heirs and legal representatives of the parties
hereto, whether so expressed or not, and (b) no party may assign or delegate all
or any portion of its rights, obligations or liabilities under this Agreement
without the prior written consent of each other party to this Agreement;
provided, that any such consent required to be given by the Holders shall be
effective if given by the Holder Representative. Without limiting the generality
of the foregoing, this Agreement shall survive the death or disability of each
Holder that is a natural person.

Section 7.5 Entire Agreement. This Agreement (including the Exhibit and Schedule
hereto) constitute the full and entire understanding and agreement between the
parties with regard to the subject matter hereof, and no party shall be liable
or bound to any other in any manner by any representations, warranties,
covenants and agreements except as specifically set forth herein.

Section 7.6 Notices. All notices, demands, requests, consents or other
communications to be given or delivered under or by reason of the provisions of
this Agreement shall be in writing and shall be deemed to have been given
(a) when delivered personally to the recipient, (b) when telecopied to the
recipient (with hard copy sent to the recipient by reputable overnight courier
service (charges prepaid) that same day) if telecopied before 5:00 p.m. New York
City time on a business day, and otherwise on the next business day, (c) one
business day after being sent to the recipient by reputable overnight courier
service (charges prepaid) or (d) on the first business day that is at least five
days after the date of deposit thereof in the United States mails for delivery
by certified mail. Such notices, demands, requests, consents and other
communications shall be sent to the following persons at the following
addresses:

 

  (i) if to the Company, to:

ITC^DeltaCom, Inc.

7037 Old Madison Pike

Huntsville, Alabama 35806

Telecopy No.: (256) 382-3936

Attention:   J. Thomas Mullis, Esq.   Senior Vice President–Legal and Regulatory

 

  (ii) if to the Holders, to:

Obsidian, LLC

2951 28th Street

Suite 1000

Santa Monica, CA 90405

Telecopy No.: (310) 566-1010

 

9



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

Milbank, Tweed, Hadley & McCloy LLP

30th Floor

601 South Figueroa Street

Los Angeles, CA 90017

Telecopy No.: (213) 629-5063

Attention: Melainie K. Mansfield, Esq.

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

Section 7.7 Amendments; Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
without the written consent thereto of the Company and the Holder
Representative.

Section 7.8 Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, any one of which need not contain the signatures of more
than one party, but all such counterparts taken together shall constitute one
and the same Agreement.

Section 7.9 Headings. The descriptive headings of this Agreement are inserted
for convenience only and do not constitute a substantive part of this Agreement.

Section 7.10 Governing Law. This Agreement shall be governed in all respects,
including validity, interpretation and effect, by the laws of the State of New
York applicable to contracts executed and to be performed wholly within such
state.

Section 7.11 Exclusive Jurisdiction; Venue. Any process against the Company or a
Holder in, or in connection with, any suit, action or proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby, may be
served personally or by certified mail pursuant to the notice provision set
forth in Section 7.6 with the same effect as though served on it personally.
Each of the parties hereto hereby irrevocably submits in any suit, action or
proceeding by the parties hereto arising out of or relating to this Agreement or
any of the transactions contemplated hereby to the exclusive jurisdiction and
venue of the federal and state courts of the State of New York and irrevocably
waives any and all objections to exclusive jurisdiction and review of venue that
any such party may have under the laws of the State of New York or the United
States. Without limiting the other remedies, this Agreement shall be enforceable
by specific performance.

Section 7.12 Waiver of Jury Trial. The Company and the Holders hereby waive any
right they may have to a trial by jury in respect of any action, proceeding or
litigation directly or indirectly arising out of, under or in connection with
this Agreement.

 

10



--------------------------------------------------------------------------------

Section 7.13 Delivery by Facsimile. This Agreement and each other agreement or
instrument entered into in connection herewith or contemplated hereby, and any
amendments hereto or thereto, to the extent signed and delivered by means of a
facsimile machine, shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. At
the request of any party hereto or to any such agreement or instrument, each
other party hereto or thereto shall reexecute original forms thereof and deliver
them to all other parties. No party hereto or to any such agreement or
instrument shall raise the use of a facsimile machine to deliver a signature or
the fact that any signature or agreement or instrument was transmitted or
communicated through the use of a facsimile machine as a defense to the
formation or enforceability of a contract, and each such party forever waives
any such defense.

[Remainder of page intentionally left blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first above written.

 

THE COMPANY:   ITC^DELTACOM, INC.   By:  

J. Thomas Mullis

  Name:   J. Thomas Mullis   Title:  

Senior Vice President -Legal and Regulatory

 

12



--------------------------------------------------------------------------------

THE WARRANT HOLDERS:

  Special Value Absolute Return Fund LLC   By:   Tennenbaum Capital Partners,
LLC   Its:   Investment Manager   By:  

/s/ Howard M. Levkowitz

  Name:   Howard M. Levkowitz   Title:   Managing Partner   Special Value Bond
Fund II LLC   By:   Tennenbaum Capital Partners, LLC   Its:   Investment Manager
  By:  

/s/ Howard M. Levkowitz

  Name:   Howard M. Levkowitz   Title:   Managing Partner

 

13



--------------------------------------------------------------------------------

Avenue Special Situations Fund III LP By:  

/s/ Senia Gandra

Name:  

Senia Gandra

Title:  

Member

 

14



--------------------------------------------------------------------------------

SPCP Group LLC By:  

/s/ Richard Petrilli

Name:  

Richard Petrilli

Title:  

Authorized Signatory

 

15



--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company By:  

Babson Capital Management LLC

as Investment Manager

By:  

/s/ Richard E. Spencer, II

Name:   Richard E. Spencer, II Title:   Managing Director

 

16



--------------------------------------------------------------------------------

MassMutual Corporate Investors By:  

/s/ Richard E. Spencer, II

Name:  

Richard E. Spencer, II

Title:  

Vice President

The foregoing is executed on behalf of MassMutual Corporate Investors, organized
under a Declaration of Trust, dated September 13, 1985, as amended from time to
time. The obligations of such Trust are not binding upon, nor shall resort be
had to the property of, any of the Trustees, shareholders, officers, employees
or agents of such Trust individually, but the Trust’s assets and property only
shall be bound.

 

17



--------------------------------------------------------------------------------

Tower Square Capital Partners LP By:  

Babson Capital Management LLC

as Investment Manager

By:  

/s/ Richard E. Spencer, II

Name:   Richard E. Spencer, II Title:   Managing Director

 

18



--------------------------------------------------------------------------------

MassMutual Participation Investors By:  

/s/ Richard E. Spencer, II

Name:  

Richard E. Spencer, II

Title:  

Vice President

The foregoing is executed on behalf of MassMutual Participation Investors,
organized under a Declaration of Trust, dated April 7, 1988, as amended from
time to time. The obligations of such Trust are not binding upon, nor shall
resort be had to the property of, any of the Trustees, shareholders, officers,
employees or agents of such Trust individually, but the Trust’s assets and
property only shall be bound.

 

19



--------------------------------------------------------------------------------

Winterset Master Fund LP By:  

Babson Capital Management LLC

as Investment Manager

By:  

/s/ Richard E. Spencer, II

Name:   Richard E. Spencer, II Title:   Managing Director

 

20



--------------------------------------------------------------------------------

J/Z CBO Delaware LLC By:  

Babson Capital Management LLC

as Collateral Manager

By:  

/s/ Richard E. Spencer, II

Name:   Richard E. Spencer, II Title:   Managing Director

 

21



--------------------------------------------------------------------------------

Mill River Master Fund LP By:  

Babson Capital Management LLC

as Investment Manager

By:  

/s/ Richard E. Spencer, II

Name:   Richard E. Spencer, II Title:   Managing Director

 

22